

117 HR 1981 IH: To require the Comptroller General to submit a report on the transfer of student debt functions from the Department of Education to the Department of the Treasury, including costs of such a transfer and the mitigation of the duplication of duties by Federal agencies, and for other purposes.
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1981IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Murphy of North Carolina introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Comptroller General to submit a report on the transfer of student debt functions from the Department of Education to the Department of the Treasury, including costs of such a transfer and the mitigation of the duplication of duties by Federal agencies, and for other purposes.1.Report by GAO on transfer of functions of the Office of Federal Student Aid to the Department of Treasury(a)StudyThe Comptroller General of the United States shall conduct a study on the impact of transferring the functions, in whole or in part, of the Office of Federal Student Aid from the Department of Education to the Department of the Treasury, which shall include—(1)the potential impact of such transfer on the Federal Government, including—(A)any change in cost of administering the program; and(B)the duplication of duties by Federal agencies;(2)an analysis of how the responsibilities and operations of the Office of Federal Student Aid of the Department of Education overlaps with relevant responsibilities and operations at the Department of Treasury; (3)an analysis of whether the employees of the Department of Treasury possess the necessary expertise and experience to manage and oversee the functions of the Office of Federal Student Aid of the Department of Education; and(4)the potential impact of such transfer on administrative costs and staff necessary for carrying out such functions.(b)ConsultationIn conducting the study under subsection (a), the Comptroller General of the United States shall consult with stakeholders, including institutions of higher education, financial aid administrators, and existing entities that contract with the Office of Federal Student Aid of the Department of Education, that may be impacted by the transfer studied under such subsection. (c)ReportNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall complete the study under subsection (a) and submit a report to the House Committee on Education and the Workforce and the Senate Committee on Health, Education, Labor, and Pensions that includes the results of such study.